Case 1:18-cv-06127-CBA-RML Document 32-2 Filed 04/10/19 Page 1 of 6 PagelD #: 326

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

MONICA MORRISON, CASE NO. 1:18-cv-06127 (CBA)(RML)
Plaintiff,
Vv.
ROBERT LANGRICK,
Defendant.

 

 

DEFENDANT’S ROBERT LANGRICK’S FIRST SET OF INTERROGATORIES TO
PLAINTIFF MONICA MORRISON

Pursuant to Federal Rules of Civil Procedure 26 and 33, Defendant hereby submits his First
Set of Interrogatories to Plaintiff Monica Morrison. In accordance with Rule 33, Plaintiff is
directed to provide written responses and any objections to these Interrogatories within thirty (30)
days of service. Each Interrogatory must, to the extent it is not being objected to, be answered
separately and fully in writing under oath.

DEFINITIONS

1. “Ms. Morrison,” “you,” and “your” mean Monica Morrison, Plaintiff in the above-

captioned action, and any present or former agents, representatives, attorneys, and any Person

acting or purporting to act on Your behalf.

2 “Defendant” means Robert Langrick, Defendant in the above-captioned action.

oF “Complaint” means the Complaint Plaintiff filed against Defendant on November
1, 2018.

4. “Person” means any natural person or any business, legal, or government entity or

association.
Case 1:18-cv-06127-CBA-RML Document 32-2 Filed 04/10/19 Page 2 of 6 PagelD #: 327

5. “Communication” means any oral or written utterance, notation, or statements of
any nature whatsoever, by and to whomever made, including, but not limited to, correspondence,
conversations, dialogues, discussions, interviews, consultations, and other understandings between
or among two or more persons, whether face-to-face, or by telephone, fax, letter, email, website,
blog, social-media service, or any other means.

6. “The Alleged Sexual Assault” means the sexual assault you allege Mr. Langrick
inflicted on you on or about May 8, 2005 in Hanover, New Hampshire.

7. The terms “relating to” and/or “referenced” mean relating to, reflecting,
concerning, referencing, constituting, embodying, connected to, in connection with, comprising,
regarding, evidencing, describing, identifying, stating, analyzing, containing information
concerning, and/or in any way pertaining to the subject matter of this action.

39 66

8. The terms “state,” “explain,” and “describe” mean to set forth a complete and
detailed statement of all information, circumstances, and facts that concern, refer to, relate to,
reflect, comprise, or bear upon the matter concerning which information is requested.

9. The term “identify” means: (a) when used in reference to a natural individual, state
his or her full name, address, and telephone number; (b) when used in reference to a corporation
or other business association, state its full corporate or entity name, and any names under which it
does business; (c) when used in reference to a Communication, if any part of the Communication
was written, identify the document or documents which refer to, relate to, or evidence the

Communication, and, to the extent that the Communication was non-written, identify the Persons

participating in the Communication, and State the date and substance of the Communication.
Case 1:18-cv-06127-CBA-RML Document 32-2 Filed 04/10/19 Page 3 of 6 PagelD #: 328

INSTRUCTIONS
1. The defined terms shall have the meanings set forth above, regardless of whether
they are capitalized or not.
2. To bring within the scope of these Interrogatories all information that might

otherwise be construed to be outside their scope, the following rules of construction apply: (a) the
singular shall include the plural and vice versa; (b) the masculine, feminine, or neuter pronoun
shall not exclude other genders; (c) the connectives “and” and “or” shall be read either
disjunctively or conjunctively as necessary to bring within the scope of these Requests for
Production all responses that might otherwise be construed to be outside their scope; (d) the terms
“any,” “all,” or “each” shall be read to mean including without limitation; (f) the present tense
shall be construed to include the past tense and vice versa; and (g) references to employees,
officers, directors, or agents shall include both current and former employees, officers, directors,
and agents.

By You must answer each Interrogatory fully, completely, in writing, and under oath.
Your responses shall include all information known to you or otherwise in your possession,
custody, or control, regardless of location, including in the possession, custody, or control of any
current or former attorneys, consultants, experts, agents, employers, editors,

4. If you object to any part of an Interrogatory, you must set forth your basis for the
objection and respond to all parts of the Interrogatory to which you do not object.

5. If in the course of responding to these Interrogatories you encounter any ambiguity
in the Interrogatories, in a definition, or in an instruction relevant to the Interrogatories, explain

what you find to be ambiguous and what construction you used in providing your answer.
Case 1:18-cv-06127-CBA-RML Document 32-2 Filed 04/10/19 Page 4 of 6 PagelD #: 329

INTERROGATORY NO. 3:

Describe the circumstances surrounding the “agreement of non-disclosure for silence in the
exchange of compensation” that you entered into, as referenced in your blog post entitled
“tT Am Not Sorry,” at the URL: https://medium.com/@monicamorrison/i-am-not-sorry-
da048f09cece. In answering, please state who the agreement was made with, when it was
made, the subject matter that you agreed not to disclose, and the amount of compensation
that you received.

INTERROGATORY NO. 4

Describe the circumstances surrounding the “settlements” and “non disclosure
agreements” referenced in your blog post entitled “Someone Really Doesn’t Want You to
Read This,” at the URL: https://medium.com/@monicamorrison/someone-really-doesnt-
want-you-to-read-this-42e29844f165. In answering, please state who each agreement
and/or settlement was made with, when it was made, the subject matter, and the amount of
compensation that you received, if any.

INTERROGATORY NO. 5:

Identify the individual you quote as saying “Nobody move. Nobody get hurt,” in your blog
post entitled “I Am Not Sorry,” at the URL: https://medium.com/@monicamorrison/i-am-
not-sorry-da048f09cece. In addition to providing his name, please also include, if known,
his phone number, address, and email address.

INTERROGATORY NO. 6:

Identify all employment positions you have held since 2005, whether paid or unpaid, and
for each one state the time period of employment and your reason(s) for leaving that
employment.

INTERROGATORY NO. 7:

Identify, describe, and quantify any revenue you have obtained from publishing articles,
blog posts, videos, or other content regarding Mr. Langrick and/or the Alleged Sexual
Assault. This includes any advertising revenue you have obtained from traffic to your
websites, video sites, social networking sites, blogs, and other internet platforms with
content regarding Mr. Langrick or the Alleged Sexual Assault.

INTERROGATORY NO. 8:
Identify and quantify the traffic and visitor statistics for the following:

A. Your website at the URL: http://box2076.temp.domains/~msunive |/;

 

B. Your blog on Medium at the URL: https://medium.com/@monicamorrison;
Case 1:18-cv-06127-CBA-RML Document 32-2 Filed 04/10/19 Page 5 of 6 PagelD #: 330

INTERROGATORY NO. 11:

Identify and provide a telephone number and email address for the “friends who didn’t give
a shit when [you] w[ere] raped” that you were referring to in the tweet you posted on

September 27, 2018 at the URL:

https://twitter.com/mzsuniverse/status/ 10453387723 03417345,

Dated: February 1, 2019

Respectfully Submitted,

/s/ Andrew C. Phillips

 

Thomas A. Clare (admitted pro hac vice)
Elizabeth M. Locke (admitted pro hac vice)
Andrew C. Phillips (admitted pro hac vice)
Shannon B. Timmann (admitted pro hac vice)
CLARE LOCKE LLP

10 Prince Street

Alexandria, VA 22314

Telephone: (202) 628-7400

Email: tom@clarelocke.com
Email: libbyi@elarelocke.com
Email: andy@clarelocke.com
Email: shannon@clarelocke.com

Daniel A. Singer (DAS 0978)

THE LAW OFFICES OF DANIEL A. SINGER PLLC
New York, New York 10017

Telephone: (212) 569-7853

Email: dan@singerlaw.com

Attorneys for Defendant-Counterclaimant
Robert Langrick
Case 1:18-cv-06127-CBA-RML Document 32-2 Filed 04/10/19 Page 6 of 6 PagelD #: 331

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of Defendant’s First Set of Interrogatories to
Plaintiff Monica Morrison in the above captioned matter was served on the below counsel of record
on February 1, 2019, in accordance with the Rules of Civil Procedure:

Henry Kaufman

Henry R Kaufman PC

60 East 42™ Street, 47'" Floor
New York, New York 10168
Telephone: (212) 880-0842

Email: hkaufman@hrkaufman.com

Carol S. Schrager

Law Offices of Carol A. Schrager
Empire State Building

350 Fifth Avenue

Suite 4307

New York, New York 10118
Phone: (212) 213-0657

Email: CarolASchrager@gmail.com

Attorneys for Plaintiff Monica Morrison

Dated: February 1, 2019 By: /s/Andrew C. Phillips
Andrew C. Phillips
